Case 2:18-cv-00097-Z-BR Document 36-1 Filed 12/09/19              Page 1 of 1 PageID 126



                     UNITED STATES DISTRICT COURT
                                        for the
                               Northern District of Texas

                                           §
  GENARO DIAZ, Individually and On
                                           §
  Behalf of All Others Similarly Situated,
                                           §
                                           §
                Plaintiff,
                                           §
                                           §             No. 2:18-cv-00097-D-BR
  v.
                                           §                       Jury
                                           §
  PANHANDLE MAINTENANCE,
                                           §
  LLC,
                                           §
                                           §
                Defendant.
                                           §

                          ORDER GRANTING
             JOINT MOTION FOR APPROVAL OF SETTLEMENT &
               STIPULATION OF DISMISSAL WITH PREJUDICE

         The Court has considered the Parties’ Joint Motion for Approval of Settlement

  & Stipulation of Dismissal with Prejudice. The Court finds the Joint Motion is well

  taken and should be and hereby is granted in all respects. The Court approves the

  settlement which disposes of all Plaintiffs’ claims for unpaid overtime wages, liquidated

  damages, attorneys’ fees, and costs. The Court further orders that all claims of

  Plaintiffs are dismissed with prejudice and that each party will bear their own costs and

  attorneys’ fees in conformance with the settlement and the foregoing Stipulation of

  Dismissal with Prejudice.




              Date                                           Lee Ann Reno
                                                     United States Magistrate Judge
